Citation Nr: 1503443	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  07-16 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Whether new and material evidence has been received to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, to include schizophrenia.


REPRESENTATION

Appellant represented by:	John C. Craft, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel

INTRODUCTION

The Veteran apparently had unverified periods of inactive duty for training with the Alabama US Army National Guard beginning in about February 1977, then began full-time active duty for training in late August 1977.  He was relieved from active duty for training and discharged from the US Army Reserves and returned to his state Army National Guard unit effective in June 1978. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2005 rating decision of the Montgomery, Alabama Regional Office (RO) of the Department of Veterans Affairs (VA). 

In August 2010, the Veteran testified before the undersigned Veterans Law Judge during a videoconference hearing at the RO.  A transcript of that hearing is of record.

In October 2010, the Board remanded the appeal for further development.

In addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  The VBMS claims file contains no documents.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

Pursuant to the October 2010 remand, the Board, in pertinent part, directed the AOJ to (1) afford the Veteran an opportunity to provide the name and address of any employer for whom he worked after his discharge from hospitalization in 1974 and prior to enlistment in the National Guard in February 1977, and (2) attempt to obtain various private treatment records of the Veteran in response to his attorney's contention that VA should make another attempt to obtain the records of the Veteran's treatment in 1974.  With respect to records development, the remand ordered the AOJ to seek records from the Bellevue Hospital Center, Connecticut Mental Health Center, and Hall-Brooke Hospital.

In response to the October 2010 remand, the AOJ sent a letter in March 2012 to the Veteran asking him to provide relevant information concerning any employer he worked for after his discharge from hospitalization in 1974 and prior to his enlistment in the National Guard in February 1977.  Although the remand requested that the AOJ solicit assistance from the Veteran's attorney in acquiring this information, it appears that the AOJ did not solicit such assistance, as a copy of the March 2012 letter was not sent to the Veteran's attorney.

In June 2012, the AOJ sent separate letters to the Bellevue Hospital Center, Connecticut Mental Health Center, and Hall-Brooke Hospital with completed copies of authorization forms (VA Forms 21-4142) to each of the providers for the requested records.

In a separate June 2012 letter, the AOJ informed the Veteran that it sent requests to the above-listed providers for his records.  Additionally, the AOJ asked the Veteran to send any information or evidence in his possession concerning his claim.

In July 2012, the Connecticut Mental Health Center responded that it had no records on file for the Veteran.  The Hall-Brooke Hospital also responded in July 2012, stating that it would not release the Veteran's records unless its own release form was completed by the Veteran (a copy of the hospital's proprietary release form was included with its letter to the AOJ).  No response was received by the Bellevue Hospital Center at this time.

In September 2013, the AOJ notified the Veteran that the Hall-Brooke Hospital required submission of its own release form by the Veteran prior to release of the Veteran's requested records to VA.  However, it appears that a copy of the Hall-Brooke Hospital's release form was not included with the letter.  Additionally, the September 2013 letter did not include any notice concerning the AOJ's attempts to obtain records from Bellevue Hospital Center or notice that the Connecticut Mental Health Center had no records concerning the Veteran.

In a separate September 2013 letter to the Veteran, the AOJ asked the Veteran to submit any evidence or information from the Veteran concerning his claim, as a follow-up to the AOJ's June 2012 letter requesting the same. 

Also in September 2013, the AOJ sent another request to the Bellevue Hospital Center for the Veteran's records.  No response was received from Bellevue Hospital Center.

In a June 2014 deferred rating decision, the AOJ noted that it had not fully complied with the October 2010 remand instructions and specified instructions for such compliance.

In a June 2014 letter, the AOJ informed the Veteran that his prior June 2012 VA authorization forms were no longer valid, requested that he complete new VA authorization forms for Bellevue Hospital Center and Connecticut Mental Health Center, and asked him to complete a release form for the Hall-Brooke Hospital (this time, the proprietary form was included with the AOJ's letter).  The letter further notified the Veteran that if he didn't respond with the requested releases in 15 days, the AOJ would adjudicate the Veteran's claim using the evidence of record.  The Veteran did not respond to this letter.

The Board finds that remand is warranted because the AOJ did not substantially comply with the October 2010 remand by its failure to request the Veteran's attorney's assistance in its March 2012 letter, to make reasonable attempts to obtain the private medical records in a timely and effective manner, and to accurately inform the Veteran of its attempts to obtain those records.  VA has a duty to assist claimants to obtain evidence needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  This includes making reasonable efforts to obtain relevant private medical records. 38 C.F.R. § 3.159(c)(1).  Such reasonable efforts generally include an initial request and, if the records are not received, at least one follow-up request, unless a response indicates that the records sought do not exist or that a follow-up request for the records would be futile.  38 C.F.R. § 3.159(c)(1).  If, however, VA receives information showing that subsequent requests to this or another custodian could result in obtaining the records sought, then reasonable efforts will include an initial request and, if the records are not received, at least one follow-up request to the new source or an additional request to the original source. 38 C.F.R. § 3.159(c)(1).

The AOJ's subsequent attempts to obtain relevant records from Bellevue Hospital Center and Hall-Brooke Hospital were not adequate: the AOJ's September 2013 letter to Bellevue Hospital failed to include a valid VA Form 21-4142, and the AOJ's September 2013 letter to the Veteran failed to include a copy of the Hall-Brooke Hospital release form.  Moreover, the Board finds that the AOJ's communications with the Veteran were insufficient: the AOJ did not inform the Veteran that records from the Connecticut Mental Health Center were not available or that Bellevue Hospital had not responded to the AOJ's requests for records.  While the AOJ's June 2014 letter attempts to cure these shortcomings, the Board finds that, under the particular circumstances of this case, such letter was insufficient.  Specifically, the Board finds that further communication between the AOJ and the Veteran must include the Veteran's attorney to maximize communication to the Veteran.

A remand by the Board imposes upon the Secretary of VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 270 (1998).  The Board finds, however, that the AOJ has not substantially complied with the Board's prior remand directives as explained above.  See D'Aries v. Peake, 22 Vet. App. 97, 105-106 (2008); Dyment v. West¸ 13 Vet. App. 141, 146-47 (1999).  Accordingly, further attempts to obtain all of the outstanding records detailed below should once more be made, and all communication to the Veteran should include the Veteran's attorney.

Finally, due to the length of time which will elapse on remand, updated VA treatment records dated from October 2014 to the present from any VA facility at which the Veteran has received mental health treatment should be obtained for consideration in the Veteran's appeal.

Accordingly, the case is REMANDED for the following action:

1.  Send a letter to the Veteran and his attorney requesting the name and address of any employer for whom the Veteran worked after his discharge from hospitalization in 1974 and prior to enlistment in the National Guard in February 1977.  Ask the Veteran's attorney to assist the Veteran to provide any information about the Veteran's employment or health care during this period. 

Additionally, request that the Veteran complete and return any necessary authorization for release of the records from the healthcare providers specified below.  Include copies of VA Forms 21-4142 and the proprietary release form for Hall-Brooke Hospital.

2.  Obtain and associate with the claims file all relevant VA treatment records dating from October 2014 to the present.  All reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran and his attorney must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  Request that Bellevue Hospital Center, 462 First Avenue New York, New York 10016, determine whether there are any clinical or administrative records available for the Veteran for a hospitalization in 1974, or any records that the Veteran received inpatient or outpatient treatment at that facility from January 1974 through February 1977, to include a search for any records which could confirm whether the Veteran was treated there or what admission or discharge diagnosis was assigned. 

If any such records are unavailable, inform the Veteran and his attorney, and afford them an opportunity to submit any copies in their possession.

4.  Request that the Connecticut Mental Health Center, New Haven, Connecticut, search for records which would confirm whether the Veteran was treated on an outpatient or inpatient basis at that facility during the period from 1974 to 1978, including any administrative records which would disclose the dates that the Veteran was treated at that facility prior to 1980.  If clinical records are available, those records, especially any discharge summary or billing information reflecting a diagnosis, should be obtained.

If any such records are unavailable, inform the Veteran and his attorney, and afford them an opportunity to submit any copies in their possession.

5.  Send the Veteran and his attorney a copy of the release form for the Hall-Brooke Hospital, Westport, Connecticut, and request its return.  If the Veteran or his attorney submits such release form, determine whether administrative reports are available which could confirm whether the Veteran was treated at that facility prior to 1978 and would disclose the assigned discharge diagnosis or any other clinical information. 

If any such records are unavailable, inform the Veteran and his attorney, and afford them an opportunity to submit any copies in their possession.

6.  After completion of the development directed above, review the claims file to determine whether any other development is required.  When all directed development has been conducted and the records associated with the claims files, readjudicate the Veteran's request to reopen a claim for an acquired psychiatric disorder.  If such action does not resolve the appeal, a supplemental statement of the case should be issued to the Veteran and his attorney.  An appropriate period of time should be allowed for response.

Thereafter, this claim should be returned to this Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




